On Petition for Rehearing
It is ordered that nothing in the opinion promulgated herein  on the 22nd day of December, 1955, shall be construed as denying the district court, upon a trial of the issues, the right and duty to inquire whether the assessment challenged by plaintiff was fraudulently or arbitrarily made in disregard of the applicable statutes and the facts, and should the district court so find it shall have the right to set aside that assessment and permit a recovery of the tax consistent with what was said in State ex rel. Goza v. District Court, 125 Mont. 296, 234 Pac. (2d) 463.
*57It is further ordered that respondents’ petition for rehearing be and it is denied.
MR. CHIEF JUSTICE ADAIR, and MR. JUSTICES BOTTOMLY and ANDERSON, concur.